                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
IN RE: MARK A. RATAJCZAK
                                                     Case Number: 21-41544 LSG
                                                     Chapter 13
       Debtor.                                       Judge LISA S. GRETCHKO

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

  ORDER GRANTING DEBTOR’S MOTION TO EXTEND STAY BEYOND 30 DAYS
    PURSUANT TO 11 USC §362(C)(3)(B) AND ORDERING PAYMENT OF PRE-
   CONFIRMATION ADEQUATE PROTECTION PAYMENTS TO CREDITOR, US
                BANK TRUST NATIONAL ASSOCIATION

       This matter having come for hearing before the Court by way of Motion to Extend Stay
Beyond 30 Days Pursuant to 11 U.S.C. §362(c)(3)(B) and L.B.R. 4001-6(a), service having been
made with a notice of hearing pursuant to L.B.R. 4001-6(a), and the Court having ruled in
accordance with the following and thus the parties have agreed to an order in the following
format as evidenced by their Stipulation to entry of this Order (ECF No. 30), and the Court being
advised in the premises;

       IT IS HEREBY ORDERED that the Motion to Extend Stay Beyond 30 Days Pursuant
to 11 U.S.C. §362(c)(3)(B) is hereby granted.

       IT IS FURTHER ORDERED that the Stay is hereby extended as to all creditors for the
duration of this case or until further Order of this Court.

         IT IS FURTHER ORDERED that the in the event that debtor(s) fail(s) to make any
future Chapter 13 plan payments, the Trustee or any Creditor may submit a notice of default,
served upon debtor and debtor’s counsel and permitting 28 days from the service of the notice in
which to cure any and all defaults in payments. If debtor(s) fails to cure the defaults in payments
after having been provided notice under the provisions of this order, then the Trustee or Creditor
may submit an Order of Dismissal to the Bankruptcy Court along with an affidavit attesting to a
failure to make plan payments, and the proceedings may be thereafter dismissed without a
further hearing, or notice.

        IT IS FURTHER ORDERED that the Trustee will make pre-confirmation adequate
protection payments commencing April 1, 2021 and continuing on a monthly basis until the plan
is confirmed, or until further order of this Court.




  21-41544-lsg      Doc 32     Filed 04/21/21     Entered 04/21/21 16:59:25        Page 1 of 2
       IT IS FURTHER ORDERED that this Order relates to and includes the following
information:

Secured Creditor:      US Bank Trust National Association, PO Box 6172, Rapid City, SD 57709

Collateral:            5634 Pebble Ridge Court, Ann Arbor, MI 48108

Monthly Pre-Confirmation Adequate Protection Payment:          $1,699.52

Paid by:               Trustee

        IT IS FURTHER ORDERED that if the Trustee is to disburse these payments, and if
there are more than one of these Orders in effect and there are not sufficient funds to fully honor
all payments, then and in such event, the Trustee is hereby ordered to pro-rate each
disbursement.

        IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of insurance
on all property of the Debtor(s) and this estate as required by law and contract.


Signed on April 21, 2021




  21-41544-lsg      Doc 32       Filed 04/21/21   Entered 04/21/21 16:59:25         Page 2 of 2
